                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              FORT MYERS DIVISION

UNITED STATES OF AMERICA,

             Plaintiff,

v.                                               Case No. 2:21-cv-188-JLB-MRM

MICHAEL MCVAY,

             Defendant.


                                       ORDER

      The United States of America has filed a notice of voluntary dismissal with

prejudice. (Doc. 14.) The notice is self-executing. Fed. R. Civ. P. 41 (a)(1)(A)(i);

Matthews v. Gaither, 902 F.2d 877, 880 (11th Cir. 1990) (per curiam). The Clerk of

Court is DIRECTED to close the file.

      ORDERED in Fort Myers, Florida, on May 25, 2021.
